DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I directed to claims 1-12, 15-17, 19 and 20 in the reply filed on 08/23/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities (all paragraph numbers relate to the PG-Pub of this application): Paragraph [0023] states: In detail, the second vane may be 1) extended further in the radial direction, 2) thinner in the axial direction, or 3) narrower in the circumferential direction than the first blade.  The first blade lacks antecedent basis. Paragraph [0133] states: In other words, the second vane 220 may have a higher strain rate or a higher response rate than the second vane 220. It is unclear how the second vane can be compared to itself. Paragraph [0136] states: Accordingly, the second vane 220 may be formed in a width extending in the circumferential direction or a thickness extending in the axial direction or in a length extending in the radial direction, than the first vane 210. This sentence is unclear since it is not known how exactly the two vanes are being contrasted. There appear to be one or more words (for instance greater, lesser, different etc.) missing in this sentence. 
Appropriate correction is required.
Claim Objections
Claims 1-12, 15-17, 19 and 2 objected to because of the following informalities:  Several claims use the phrases “fixing portion” and “fixed portion” interchangeably. While they are interpreted to be the same element (i.e., fixing portion 202), it is recommended that the claims be amended to utilize only one of the two aforementioned phrases throughout the limitations. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (herein Lim) (US 2017/0321672) in view of Farag et al. (herein Farag) (US 6,513,544). Regarding Claim 1:In Figures 1-11, Lim disclose a linear compressor (10) comprising: a cylinder (120) that defines a compression space (P, see paragraph [0053]); a piston (130) configured to, based on reciprocating in an axial direction relative to the cylinder, vary a volume of the compression space (see paragraph [0051]), the piston (130) defining a suction port (133) configured to supply refrigerant to the compression space (see paragraph [0053]); a suction valve (200) disposed forward of a front portion of the piston facing the compression space and configured to open and close the suction port (see Figure 7 and paragraph [0053]); and a valve fastening member (134) that is inserted into a front surface (131a) of the piston (130) through the suction valve and that fastens the suction valve to the piston (via coupling hole 131b, see paragraph [0099]), wherein the suction valve (200) comprises: a fixing portion (210) that is in contact with the front surface of the piston and that is fastened to the piston by the valve fastening member (see paragraph [0108]), and a plurality of vanes (wings 220a-d, see Figure 10 and paragraph [0110]) that extend from the fixed portion (210, see Figure 10) in a radial direction of the piston and that are configured to deform forward from the front surface of the piston in the axial direction to thereby open the suction port (see paragraph [0111]), wherein the plurality of vanes comprise: a first vane (220a) having a first stiffness and a first rigidity (inherent properties of a vane to have a stiffness and a rigidity. Stiffness k of the suction valve corresponds to the stiffness of the first vane 220a, see paragraph [0117]. It is noted that stiffness and rigidity are interrelated and similar/same), and a second vane (220d) having a second stiffness and a second rigidity (inherent properties of a vane to have a stiffness and a rigidity. Stiffness k of the suction valve corresponds to the stiffness of the second vane 220d, see paragraph [0117]).Lim is silent regarding whether the second stiffness is less than the first stiffness, or the second rigidity is less than the first rigidity. While Lim does discuss changing the stiffness of the suction valve in order to vary the natural frequency of the suction valve (see paragraphs [0112]-[0120]), Lim does not explicitly mention varying the stiffness of each of the vanes with respect to one another. However, in Figures 4-5b, Farag discloses a valve (33 is a compressor valve that can be used as an intake/suction valve, see column 1, lines 10-12) with a plurality of vanes (39), wherein each vane has a different stiffness such that the vanes vibrate with different phases with respect to each other during operation of the valve (see column 2, lines 49-52). As further explained in column 1, lines 38-65, when the vanes all have the same stiffness or if the valve member is a single flexible plate, the valve vibrates in an axi-symmetric mode such that a series of valve vanes (disclosed as petals by Farag) vibrate together substantially in phase to become an efficient sound radiator and thereby generate relatively high levels of sound. However, if the vanes do not vibrate in phase, they vibrate in a non-axi-symmetric mode such that the vanes (petals) vibrate out of phase, thereby producing pressure waves that cancel each other out. This mode leads to a significant reduction in noise production. Furthermore, as stated in column 4, lines 34-36, the effective stiffness of the individual vanes may be made to differ by providing vanes of different widths, shapes or configurations. Doing so allows the respective vanes to vibrate out of phase with each other, thereby leading to significant noise minimization. Hence, based on the teachings of Farag, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shape, width or configuration (for example varying the thickness of the respective  vane to modify its stiffness as taught by Farag and Lim) of Lim’s second vane such that it would have a lower stiffness or rigidity in comparison to the stiffness/rigidity of the first vane, since doing so would lead to the vanes vibrating in a non-axi-symmetric mode (i.e., out of phase with one another) that would minimize the noise generated during operation of the suction valve (as taught by Farag and briefly explained above). 
Regarding Claim 2:Lim as modified by Farag discloses the compressor, wherein the suction port comprises: a plurality of suction holes (eight suction holes 133a-d, see Figure 9) that are arranged about a center of a virtual pitch circle defined at the front surface of the piston (as seen in Figure 9 and described in paragraph [0101]. While the virtual pitch circle is not explicitly described, it can be seen that this virtual circle can be easily conceived and drawn onto Figure 9), the plurality of suction holes being spaced apart from one another in a circumferential direction of the piston along the virtual pitch circle (as seen in Figure 9).Regarding Claim 3:Lim as modified by Farag discloses the compressor, wherein the plurality of suction holes comprises: a first suction hole (hole depicted immediately adjacent and to the right of the hole depicted as 133a, henceforth referred to as 133a1); and a second suction hole (left hole depicted as 133a in Figure 9, henceforth referred to as 133a) and a third suction hole (hole immediately to the right of the first suction hole and immediately above the hole depicted as 133d in Figure 9, henceforth referred to as 133d) that are respectively defined at both sides of the first suction hole in the circumferential direction (as seen in Figure 9), and wherein the first suction hole is disposed closer to the second suction hole than to the third suction hole in the circumferential direction (as clearly seen in Figure 9).Regarding Claim 4:Lim as modified by Farag discloses the compressor, wherein one of the first vane or the second vane is configured to open and close both of the first suction hole and the second suction hole (as seen in Figures 7-10, the first vane 220a would close 133a1 and 133a), and wherein the other of the first vane or the second vane is configured to open and close the third suction hole separately from the first suction hole and the second suction hole (as seen in Figures 7-10, the second vane 220d would close 133d).Regarding Claim 5:Lim as modified by Farag discloses the compressor, wherein a thickness of the second vane 220d vane in the axial direction is less than a thickness of the first vane in the axial direction (as mentioned above in the rejection of claim 1, the thickness of the second vane may be reduced such that its stiffness is reduced, thereby changing its vibration mode and frequency as taught by both Lim and Farag). Regarding Claim 6:Lim as modified by Farag does not explicitly disclose that the suction valve further comprises: a stepped portion defined between the fixed portion and the first vane, the thickness of the first vane being greater than a thickness of the fixed portion in the axial direction.However, as explained above in the rejection of claim 1, the thickness of the individual vanes can be varied in order to change vibrations and reduce noise. Hence, based on Farag’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the thickness  (for example varying the thickness of the respective  vane to modify its stiffness as taught by Farag and Lim) of Lim’s first vane such that it would have a higher stiffness than the second vane, since doing so would lead to the vanes vibrating in a non-axi-symmetric mode (i.e., out of phase with one another) that would minimize the noise generated during operation of the suction valve (as taught by Farag and briefly explained above).Prior to this modification, Lim’s suction valve’s (200) fixing portion (210) had the same thickness as the vanes (220a and 220d). However, once the thickness of the first vane was increased, there would concurrently be a stepped portion formed between the fixed portion and the first vane, the thickness of the first vane being greater than a thickness of the fixed portion in the axial direction (since the thickness of the fixed portion would remain constant and the thickness of the first vane would be increased).Regarding Claim 7:Lim as modified by Farag discloses the compressor, wherein the first vane (220a) extends outward of the fixing portion in the radial direction by a first length, and wherein the second vane extends outward of the fixing portion in the radial direction by a second length (as seen in Figures 9-10, the vanes 220a and 220d both extend in the radial direction by a certain length). Lim does not explicitly disclose the second length being greater than the first length. However, as stated by Farag in column 4, lines 34-36, the effective stiffness of the individual vanes may be made to differ by providing vanes of different widths, shapes or configurations. Doing so allows the respective vanes to vibrate out of phase with each other, thereby leading to significant noise minimization. Hence, based on the teachings of Farag, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shape, width or configuration (for example by varying the length of Lim’s second vane to be greater than the length of the first vane thereby changing the respective shapes) of Lim’s second vane such that it would have a lower stiffness or rigidity in comparison to the stiffness/rigidity of the first vane, since doing so would lead to the vanes vibrating in a non-axi-symmetric mode (i.e., out of phase with one another) that would minimize the noise generated during operation of the suction valve (as taught by Farag and briefly explained above). Regarding Claim 8:Lim as modified by Farag discloses the compressor, wherein the suction port comprises: a plurality of suction holes (133a-d) that are arranged about a center of a virtual pitch circle defined at the front surface of the piston (see Figure 9), and wherein the first vane and the second vane extend outward of the virtual pitch circle in the radial direction to thereby cover the plurality of suction holes (as depicted in Figure 9, the vanes 220a-d extend outward of the virtual circle to cover all the holes 133a-d).Regarding Claim 9 and 11:Lim as modified by Farag discloses the compressor, wherein it is not explicitly mentioned that the first vane is wider than the second vane in a circumferential direction of the piston.As mentioned in the rejection of claim 1, Farag states that the widths of the vanes may be varied with respect to each other to produce the out of phase vibrations that reduce sound levels.Hence, based on the teachings of Farag, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shape, width or configuration (for example by varying the width of Lim’s second vane to be less than the width of the first vane thereby changing the respective widths as taught by Farag) of Lim’s second vane such that it would have a lower stiffness or rigidity in comparison to the stiffness/rigidity of the first vane, since doing so would lead to the vanes vibrating in a non-axi-symmetric mode (i.e., out of phase with one another) that would minimize the noise generated during operation of the suction valve (as taught by Farag and briefly explained above). Further regarding claim 11: wherein the suction port comprises: a plurality of suction holes (133a-d) that are arranged about a center of a virtual pitch circle defined at the front surface of the piston (as previously explained), and wherein the first vane (220a) covers a first portion of a periphery of the virtual pitch circle (as evident from Figure 9), and the second vane covers a second portion of the periphery of the virtual pitch circle (as evident from Figure 9)It is not explicitly disclosed that a length of the first portion is greater than a length of the second portion. However, a modification as mentioned in claim 9 would apply here as well since once the width of the vanes was varied with respect to each other, the lesser width second vane would form a length of the second portion of the periphery that was less than the length of the first portion of the periphery (since the width of the first vane would be greater). Regarding Claim 10:Lim as modified by Farag discloses the compressor, wherein circumferential widths of the first vane (220a) and the second vane (220d) respectively increase as the first vane and the second vane extend outward from the fixing portion in the radial direction (as seen in Figures 9-10, the widths of the vanes increase as the vanes extend outwards in the radial direction).Regarding Claim 12:See the rejections of claim 9 (differing circumferential widths of the vanes);or claims 1 or 5 (differing axial thicknesses of the vanes);or claim 7 (differing radial lengths of the vanes).Regarding Claim 15:Lim as modified by Farag discloses the compressor, wherein the suction port (133) comprises a plurality of pairs of suction holes (pairs 133a, 133b, 133c and 133d), wherein the first vane (220a) is configured to open and close a first pair of suction holes (133a) among the plurality of pairs of suction holes, and wherein the second vane (220d) is configured to open and close a second pair of suction holes among the plurality of pairs of suction holes (133d), the second pair of suction holes being different from the first pair of suction holes (see Figure 9 and paragraphs [0101]-[0102]).
Regarding Claim 16:In Figures 1-11, Lim disclose a linear compressor (10) comprising:  a cylinder (120) that defines a compression space (P, see paragraph [0053]); a piston (130) configured to, based on reciprocating in an axial direction relative to the cylinder, vary a volume of the compression space (see paragraph [0051]), a suction port (133) defined in a front surface (131a) of the piston configured to supply refrigerant to the compression space (see paragraph [0053]); a suction valve (200) coupled (via 134 and  to the front surface of the piston in the axial direction, the suction valve comprising a plurality of vanes (220a-d) that extend in a radial direction of the piston (see Figures 7 and 9) and that are configured to move in the axial direction to thereby open and close the suction port (see paragraph [0111]); eight suction holes 133a-d, see Figure 9) that are arranged about a center of a virtual pitch circle defined at the front surface of the piston (as seen in Figure 9 and described in paragraph [0101]. While the virtual pitch circle is not explicitly described, it can be seen that this virtual circle can be easily conceived and drawn onto Figure 9), the plurality of suction holes being spaced apart from one another in a circumferential direction of the piston along the virtual pitch circle (as seen in Figure 9), wherein the plurality of vanes comprises a first vane (220a) and a second vane (220d), The following limitations were rejected above in view of Farag: As described in the rejection of claims 1 and 9: a circumferential width of the second vane is different from a circumferential width of the first vane in the circumferential direction.As described in the rejection of claims 1 and 5: an axial thickness of the second vane is different from an axial thickness of the first vane in the axial direction. As described in the rejection of claim 7:  a radial length of the second vane is different from a radial length of the first vane in the radial direction.Regarding Claim 17:Lim as modified by Farag discloses the compressor, wherein the first vane comprises a plurality of first vanes (220a and 220c) and the second vane comprises a plurality of second vanes (220b and 220d), and wherein the first vanes and the second vanes are alternately arranged along the circumferential direction (as seen in Figure 10).Regarding Claim 19:Lim as modified by Farag discloses the compressor, wherein the suction valve further comprises a fixing portion (210) that is in contact with the front surface (131a) of the piston and that is disposed at a position corresponding to the center of the virtual pitch circle (evident from Figures 7 and 9), wherein the plurality of vanes (220a-d) extend from the fixed portion outward in the radial direction (see Figure 10), and wherein a circumferential width of each of the plurality of vanes increases in the circumferential direction as the plurality of vanes extend in the radial direction (as seen in Figure 10).Regarding Claim 20:See the rejections of claim 9 (differing circumferential widths of the vanes);or claims 1 or 5 (differing axial thicknesses of the vanes);or claim 7 (differing radial lengths of the vanes).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant linear compressors and valve structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746